 Case 1:17-cv-06756-SJB Document 56 Filed 11/05/19 Page 1 of 1 PageID #: 320


                                                                       Littler Mendelson, P.C.
                                                                       290 Broadhollow Road
                                                                       Suite 305
                                                                       Melville, NY 11747




                                                                       Daniel Gomez-Sanchez
                                                                       631.247.4713 direct
November 5, 2019                                                       631.247.4700 main
                                                                       dsgomez@littler.com




VIA ECF

Honorable Sanket J. Bulsara
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:       Marichal v. Attending Home Care Services, LLC
          Docket No. 17 cv 06756 (JBW)(SJB)

Dear Judge Bulsara:

The parties jointly write to update the Court on the status of the parties’ resolution of this matter. The
parties drafted an acceptable settlement agreement, which Plaintiff recently executed. Defendants will
execute the agreement this week, and the parties expect to file a joint motion for approval by Tuesday,
November 12, 2019. Should the Court require further information, the parties will make themselves
available for a conference.

Respectfully submitted,

Littler Mendelson, P.C.

/s/ Daniel Gomez-Sanchez

Daniel Gomez-Sanchez

cc:       All attorneys of record (via ECF)


4822-1881-8732.1 090454.1005




  littler.com
